Citation Nr: 0511633	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a left knee disability.  

2.  Entitlement to service connection for osteoarthritis of 
the right knee.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to February 
1990.  He had service that was characterized as 
"dishonorable" from February 1990 to July 1994.  This 
latter period of service has been adjudicated to be not valid 
for VA compensation purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant indicated 
disagreement with that part of the decision that denied 
service connection for left and right knee disabilities, and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

In April 2004, the veteran submitted additional evidence to 
the Board.  The evidence consisted of duplicate service 
medical records and was accompanied by a waiver of initial RO 
review of the evidence.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board finds that additional development is warranted with 
respect to the issues of service connection for bilateral 
knee disabilities.  In this respect, the veteran contends 
that current knee disabilities are due to injuries sustained 
during active duty service.  The veteran's service medical 
records are associated with his claims file.  

With respect to the left knee, the service medical records 
reflect that in October 1984, he was treated for a twisting 
type injury to the left knee.  He reportedly injured the knee 
while playing football.  Upon physical examination, there was 
point tenderness in the infrapatellar region.  An x-ray 
examination was negative.  The veteran was told to use 
crutches.  The records do not show additional treatment 
during active duty.  

During the veteran's dishonorable service in March 1992, he 
ruptured his left patellar tendon.  A surgical report noted 
that the rupture occurred at the inferior pole of the 
patella, avulsing off the most inferior portion retinacular 
tear, more so laterally than medially.  The infrapatellar 
tendon was repaired with sutures.  

With respect to the right knee, in May 1987, the veteran was 
seen for medical treatment after falling while running.  He 
had a puncture type wound to the right patella with some 
slight bleeding.  There was no obvious deformity or edema.  
An x-ray of the right knee was within normal limits.  He was 
placed on profile for 5 days.  A Report of Medical 
Examination in July 1989 did not include any complaints or 
clinical findings of a left or right knee disorder.  

Current VA outpatient treatment records reflect treatment for 
bilateral knee disorders, variously characterized as 
degenerative joint disease with chondromalacia patellae, 
musculoskeletal knee pain, and possible osteoarthritis.  

The Board notes that, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

In these matters, the veteran has never been afforded a VA 
examination in connection with the claims.  Moreover, there 
is no competent medical evidence of record reflecting an 
opinion with respect to the etiology of the claimed knee 
disabilities.  Accordingly, the Board finds that a VA 
examination is warranted. 

Prior to arranging for the veteran to undergo an examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence in support of his claim on 
appeal.  Additionally, the record reflects that the veteran 
receives treatment through the Fayetteville, North Carolina 
VA Medical Center.  However, records subsequent to June 
January 2002 are not of record.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App.  611, 613 (1992).  The Board 
also points out that, under 38 C.F.R. § 3.159, efforts to 
obtain Federal records should continue until either the 
records are received or notification that further efforts to 
obtain such records would be futile is provided.  See 38 
C.F.R. § 3.159(c)(1).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
outstanding treatment records for 
treatment for bilateral knee disorder 
from the Fayetteville VAMC, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment for a 
bilateral knee disorder.  If the veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims file

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination for purposes of 
determining the current nature, extent 
and etiology of a claimed left and right 
knee disability.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in a legible report.  

The examiner, based on the medical 
findings and a review of the claims 
folder, should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current residuals of a left or 
right knee disabilities, to include 
osteoarthritis, are the result of service 
or any incident therein.  The examiner is 
again advised that the veteran period of 
service from February 1990 to July 1994 
has been characterized as dishonorable 
service.  If the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

4.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for a left 
and right knee disabilities in light of 
all pertinent evidence (to particularly 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


